Citation Nr: 0317468	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  98-05 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This appeal originates from a May 1997 rating decision that 
reduced the veteran's evaluation for PTSD from 50 to 30 
percent disabling, effective August 1, 1997.  The appellant 
submitted a notice of disagreement in July 1997, and a 
statement of the case was issued in January 1998.  The 
appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in April 1998.  

The veteran presented testimony during hearing before RO 
personnel in June 1998.  A transcript of that hearing is of 
record.

In September 1998, the RO increased the veteran's PTSD 
evaluation to 50 percent, effective January 24, 1994.  

As the this action effectively obliterated the reduction, the 
claim is properly characterized as an increased rating.  

This matter was previously before the Board in May 2000 at 
which time it was remanded to the RO for additional 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran's PTSD is manifested, primarily, by poor 
concentration, sleep difficulty, flashbacks, irritability, 
anxiety and depression; these symptoms reflect no more than 
considerable occupational and social impairment, or, since 
November 7, 1996, occupational and social impairment with 
reduced reliability and flexibility.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD in excess of 50 
percent have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2002) and 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal, as all notification and development action 
needed to render a fair decision on those claims has been 
accomplished.

As evidenced by the January 1998 statement of the case and 
September 1998 and April 2003 supplemental statements of the 
case (SSOC), the veteran has been furnished the pertinent 
laws and regulations governing the claims and the reasons for 
the denials.  Hence, the Board finds that he has been given 
notice of the information and evidence needed to substantiate 
the claims and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to the April 
2003 SSOC, the veteran was informed of the notice and duty to 
assist requirements and the evidence then of record.  Also in 
this SSOC, the RO requested that the veteran submit any 
evidence of treatment for his PTSD, and enclosed 
authorization of release forms for his convenience.      

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
associating with the record pertinent outstanding VA 
treatment records, and arranging for the veteran to undergo 
VA examinations, most recently performed in June 2001 (see 
May 2000 Board remand).  The Board also points out that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The veteran's 
representative noted in an October 2000 statement that all of 
the veteran's medical records in regard to his PTSD were at 
the East Orange VA Medical Center (VAMC).

Under these circumstances, the Board finds that adjudication 
of the claims under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

II.  Background

The veteran's service record (DD Form 214) shows that his 
active duty service included a one-year tour in Vietnam and 
his military occupational specialty was that of a light 
weapons infantry crewman.  His decorations include the Combat 
Infantryman's Badge. 

In May 1991, the RO granted service connection for PTSD and 
assigned a 30 percent rating, effective November 29, 1990.  

In August 1993, the veteran was evaluated by the Essex 
Diagnostic Group and diagnosed as having PTSD with symptoms 
of anxiety and depression.  His Global Assessment of 
Functioning was determined to be "moderate severe".  

In September 1993, the Social Security Administration (SSA) 
denied the veteran's application for disability benefits on 
the basis that he was not disabled.

The veteran's vocational rehabilitation folder shows that his 
case was being discontinued in January 1994 due to his 
failure to continue the rehabilitation process; specifically, 
because of excessive absenteeism.

In February 1994, the veteran underwent a psychiatric 
evaluation for purposes of obtaining benefits from the Social 
Security Administration.  The examiner noted that the veteran 
was unemployed and last worked in 1989 as a porter, but lost 
his job because of alcohol problems.  He was diagnosed as 
having PTSD with depressed mood, nightmares and insomnia.  
The examiner said that the veteran presented as a poor 
candidate for resumption of gainful employment presently, but 
his prospects, with help, were fair.

In March 1994, the SSA reevaluated the veteran's application 
for disability benefits and found that his condition had 
worsened and he met the medical requirements for disability 
benefits based on PTSD and a back disability, effective in 
February 1994.  

In May 1995, the veteran was awarded SSA disability benefits 
commencing in November 1990 due to PTSD with depression.

In October 1995, the RO increased the veteran's PTSD rating 
to 50 percent, effective January 24, 1994.

In September 1996, the veteran was hospitalized at a VA 
medical facility for an infectious disease.  His diagnoses 
included depression.  

In November 1996, the veteran filed a claim for an increased 
evaluation for his PTSD. 

A December 1996 VA examination report notes that the veteran 
last worked in 1991 as an architectural draftsman and worked 
in that position for 10 years.  He mentioned that he was 
interested in working in a different field, possibly as a 
bounty hunter or a repairman.  He reportedly lived alone in a 
room and was not far from his mother and sister.  On 
examination the veteran was alert and oriented times three.  
His speech was normal in rate and volume.  He was cooperative 
and friendly during the examination.  He was well dressed and 
had good eye contact.  Memory was 3/3 objects immediately, 
and 3/3 objects in five minutes.  He had good concentration.  
His mood was slightly constricted and he denied feeling 
depressed.  He also denied homicidal or suicidal ideations, 
auditory or visual hallucinations, and paranoia.  He was not 
tangential or circumstantial.  He was able to abstract and 
had good insight and judgment.  His diagnosis was PTSD with 
continued signs and symptoms.  His noted psychosocial 
stressors were living with a serious infectious disease and 
being unemployed.  He was given a global assessment of 
functioning (GAF) score of 70.

In a February 1997 rating decision, the RO proposed reducing 
the veteran's PTSD evaluation to 30 percent disabling.

In May 1997, the RO reduced the veteran's PTSD evaluation to 
30 percent disabling, effective August 1, 1997.

In April 1998, the veteran was referred by the infectious 
disease clinic to a VA psychiatric clinic due to feelings of 
sadness, hopelessness, helplessness and memories of service.  
The veteran said his antidepressant treatment was not 
working, and denied suicidal or homicidal ideation or 
hallucinations.  No paranoid ideations were expressed and 
insight and judgment were guarded.  The veteran was assessed 
as having PTSD with major depression symptoms.

An April 1998 VA outpatient record contains an impression of 
PTSD, along with a referral to the PTSD clinic.

During a hearing at the RO in June 1998, the veteran 
testified that his PTSD made it hard to sleep and he 
sometimes experienced flashbacks and night sweats.  He 
admitted to being constantly tense and described himself as 
irritable.  He attributed his depression to his PTSD and his 
infectious disease.  He said he was a loner and had had 
suicidal thoughts, the last of which occurred two days 
earlier.  He last worked in 1992 or 1993 in a restaurant, but 
had to stop working after being diagnosed as having an 
infectious disease.  He said the reason he stopped working as 
an architectural draftsman was because his boss phased the 
business out and he got arrested.  He also said that while 
working as a draftsman he had good attendance and got along 
with his coworkers.  He added that his PTSD had not improved.

During a July 1998 VA psychiatric examination, the veteran 
said that he still had flashbacks of Vietnam and that things 
were going "awful".  He said that he had nervousness and 
jerky movements.  He also said he forgot things and was 
depressed.  In addition, he reported recurrent and intrusive 
recollections of Vietnam about three times a week, nightmares 
about three times a week, and flashbacks about twice a week.  
As far as his occupational history, the VA examiner noted 
that the veteran had been on disability since 1994 through 
the VA and the state.  He also noted that the veteran had 
worked as a draftsman from 1979 to 1988 and that his job got 
phased out.  He said that since then the veteran worked on 
and off and wanted to work again if he could.  On examination 
the veteran was alert and oriented and in good contact with 
his surroundings.  He was pleasant and cooperative and was 
adequately groomed.  Psychomotor activity was appropriate.  
His attribute was pleasant.  He looked depressed and his 
affect was consistent with that.  His speech was slow.  There 
was no disturbance in thought processes and no ideas of 
reference.  The veteran reported some pseudohallucinations by 
stating that he thought someone was calling him at times.  He 
denied ever making a suicide attempt, but reported periodic 
suicidal thoughts which were not serious.  After being 
questioned very carefully during the examination, he was 
found to have no suicidal ideation at all.  

The veteran was moderately depressed on examination with poor 
sleep, although his appetite was adequate.  He also suffered 
from moderate anxiety.  He had no delusions.  His 
concentration was poor.  Long term memory and short-term 
memory were described as poor by the veteran.  His insight 
and judgment were fair.  He did not have a "lady friend" at 
that time.  He avoided thoughts and feelings as well as 
people and places that reminded him of Vietnam.  He had 
diminished interest in and participation in activities.  He 
felt detached and different from others because of his 
Vietnam experience.  He reported a restricted range of 
affect, irritability and anger outbursts, including 
explosiveness about once a week.  There was evidence of 
hypervigilance and an exaggerated startled response.  The 
diagnostic impression was PTSD, chronic, moderate, and 
passive and impulsive personality traits.  The examiner 
assigned a GAF score of 50, indicative of moderate PTSD 
symptoms including flashbacks, nightmares, sleep disturbance, 
significant problems interpersonally, and an inability to 
work.  The examiner strongly recommended that the veteran 
report to the PTSD outpatient program.

In a September 1998 rating decision, the RO increased the 
veteran's PTSD evaluation from 30 to 50 percent, effective 
January 24, 1994.

On file is a November 2000 VA outpatient record from the 
infectious disease clinic noting that the veteran had trouble 
getting to sleep at night due to living in a noisy building, 
but that once he got to sleep, he did not awaken.

In June 2001, the RO received a letter from a private 
nonprofit, community-based organization that worked with the 
disenfranchised local population.  The letter was signed by a 
case manager who said that the veteran had been an exemplary 
client who maintained his own apartment independently.  She 
said he followed-up with all of his appointments, continued 
with counseling and support group meetings, had a very good 
attitude and was very compliant and cooperative.

A June 2001 VA general examination report contains a 
diagnosis of depressive disorder.

During a June 2001 VA psychiatric examination, the veteran 
said he had been treated for PTSD in the past, but was not 
seeing a psychiatrist at that time.  He denied any 
psychiatric hospitalizations or history of suicidal behavior.  
He did admit to a history of getting into fights, and said he 
was depressed about 20 days a month.  He reported nightmares 
and flashbacks and said he had a poor energy level.  He also 
reported poor sleep.  He said he was sometimes irritable and 
his concentration was not good.  He was hypervigilant.  He 
said his symptoms had been increasing.  As for work, the 
veteran told the examiner he last worked in 1991 and that the 
main reason he was not working was because of his infectious 
disease which caused weight loss and feelings of tiredness.  
He said that when he worked, he generally got along with the 
people he worked with.  As far as his social history, the 
veteran said he had a common law wife with whom he had a 
child.  He was presently living alone, but visited with his 
son and his mother.  He also visited with his mother and 
sister and enjoyed meeting with these people.  He had some 
friends in a support group he attended.  

On examination the veteran was dressed casually and was 
cooperative.  His mood was neutral and affect was smiling.  
His speech was normal.  There were no perceptual problems.  
His thought processes and thought content were normal.  There 
was no suicidal or homicidal ideation.  He was oriented to 
person, place and time.  Memory was 2 out of 3.  He was 
unable to do serial 7's.  Insight and judgment were fair.  
Impulse control was fair.  The veteran said he spent most of 
his time at home.  He sometimes went for walks, watched 
television, socialized with a neighbor and attended a weekly 
support group.  The examiner diagnosed the veteran as having 
PTSD, history of polysubstance abuse and depression not 
otherwise specified, and assigned a GAF of 60.  The examiner 
said that the veteran had several close relationships 
including his mother and son.  He also said that the veteran 
was unable to work, but this appeared more due to his 
physical disabling illness.  He added that it appeared that 
the veteran was not very isolative and was able to enjoy 
other human relationships, so it appeared that his symptoms 
of PTSD did not have a major impact on his social or 
industrial functioning.

In December 2001, the VA examiner issued an addendum opinion 
that the veteran's depression was secondary to his PTSD.  He 
said that the veteran's GAF was 60 for his PTSD and for his 
depression.

VA outpatient records from the East Orange VAMC, dated in 
2002 and 2003, primarily pertain to treatment for the 
veteran's infectious disease; however, several of these 
records reflect a diagnosis of PTSD, stable on Prozac.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's PTSD initially was evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (in effect prior to November 7, 1996).  
This code provides that a 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating is assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contact except the most intimate be so adversely affected as 
to result in virtual isolation in the community, or that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activity resulting in profound retreat from 
mature behavior.  Finally, if the veteran is demonstrably 
unable to obtain or maintain employment, a total rating is 
warranted.  In regard to the above-noted criteria, the Court 
held that the Secretary's interpretation that the three 
criteria set forth in Diagnostic Code 9411 were each an 
independent basis for granting a 100 percent disability 
evaluation was reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Effective November 7, 1996 (during the pendency of the 
appeal), the criteria for evaluation of psychiatric 
disabilities were revised, effective November 1996.  Where 
laws or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  As the RO has 
considered the claim under both the former and revised 
criteria, there is no due process bar to the Board doing 
likewise.  

Under the revised criteria (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 50 percent rating is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.  

After a careful review of the record in light of the above-
referenced criteria, the Board finds that no evaluation 
higher than the currently assigned 50 percent rating is 
warranted under either the former or revised rating criteria. 

The veteran's reported symptoms include sleep difficulty (to 
include nightmares), a low energy level, flashbacks, 
irritability, poor concentration, hypervigilance and 
depression.  Objective findings on examination in July 1998 
included slow speech; however, normal speech was demonstrated 
during the June 2001 examination.  Additional findings in 
July 1998 included poor memory and concentration, looking 
depressed, and moderate anxiety.  Objective findings in June 
2001 revealed very little other than the veteran's inability 
to do serial 7's.  During both examinations, the veteran was 
found to be alert and oriented, pleasant and cooperative.  
Insight and judgment were fair with normal thought processes 
and content.  While the veteran admitted to suicidal ideation 
at the July 1998 examination, he said he never made a suicide 
attempt and the suicidal thoughts were noted to be not 
serious.  The veteran did not have report any suicidal 
ideation during either the July 1998 VA examination or the 
June 2001 VA examination.

Regarding the veteran's ability to establish and maintain 
effective or favorable relationships with people, the veteran 
reported during the December 1996 VA examination that he 
lived alone, but lived near his mother and sister.  During 
the more recent June 2001 VA psychiatric examination, the 
veteran was noted to have several close relationships, 
including his mother and son.  He said he enjoyed visiting 
his mother and sister, as well as his son and son's mother.  
He also reported having some friends in a weekly support 
group he attended.  The December 1996 examiner found the 
veteran to be friendly and cooperative, and, according to a 
June 2001 letter from a nonprofit organization that worked 
with the veteran, the veteran was an "exemplary" client who 
was very compliant and cooperative and had a good attitude.  
This evidence clearly shows that that veteran has an ability 
to establish and maintain effective or favorable 
relationships with people and thus is not severely impaired 
from doing so.  While there is no disputing that the 
veteran's PTSD impairs to an extent his ability to establish 
and maintain effective or favorable relationships with 
people, as evidenced by the July 1998 examiner's assessment 
that the veteran had significant problems interpersonally, 
the Board does not find such impairment to be severe.  

As for industrial functioning, the evidence does not show 
that the veteran's psychoneurotic symptoms severely impair 
his ability to obtain or retain employment.  The evidence 
shows that the veteran worked ten years as an architectural 
draftsman, but had to leave the job because the business was 
being phased out.  There is no indication that the veteran's 
PTSD symptomatology interfered with that job, and in fact the 
veteran testified that he had maintained a good attendance 
record and got along with his coworkers.  He said he last 
worked 1992 or 1993 as a restaurant porter, but had to leave 
that job after being diagnosed as having an infectious 
disease.  Incidentally, a medical record from the SSA notes 
that the veteran lost his job as a restaurant porter because 
of alcohol problems.  The veteran's VA vocational 
rehabilitation folder shows that vocational rehabilitation 
services were discontinued in 1994 due to the veteran's 
failure to follow-up and continue the rehabilitation process.

The Board has considered SSA's March 1995 determination that 
the veteran met SSA's requirements for disability benefits 
due to his PTSD with depression.  A favorable decision by the 
SSA is not controlling with regard to VA's determination.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  Nevertheless, 
a SSA decision, like other pertinent evidence, cannot be 
ignored and, to the extent its conclusions are not accepted, 
the Board should give reasons for its decision.  Id.  SSA's 
determination in this case appears to be made based on one 
medical assessment given at a SSA hearing.  This assessment 
was made by a board-certified psychiatrist who testified that 
the veteran's ability to "basis" work activities was 
seriously impaired by depression associated with PTSD.  
However, after reviewing the record and medical evidence in 
its entirety, particularly the more recent medical opinion of 
the June 2001 VA examiner finding that the veteran's PTSD 
symptomatology does not have a major impact on his industrial 
functioning, the Board finds that weight of the evidence 
indicates no more than overall considerable impairment in the 
veteran's ability to obtain or retain employment under the 
former criteria.

Turning to the revised criteria, the Board finds that, since 
November 7, 1996, the veteran's symptomatology has not met 
the criteria for at least the next higher 70 percent rating 
for PTSD.  As previously stated, VA examinations in July 1998 
and June 2001 show that the veteran was causally dressed and 
adequately groomed, and was well-oriented to time, place and 
person.  He demonstrated independent living and showed no 
evidence of looseness of association, flight of ideation or 
pressured speech.  He did not have obsessive thoughts or 
compulsive actions.  Although he did admit to suicidal 
ideation, he did not demonstrate this at either the July 1998 
or June 2001 examinations and such ideation was noted to be 
"not serious" in July 1998.  Notwithstanding the fact that 
the veteran has not sought regular treatment for his PTSD for 
many years, recent VA records pertaining to the veteran's 
infectious disease note that his PTSD was stable with Prozac.

The Board notes that the veteran clearly has demonstrated 
some ability to establish and maintain effective 
relationships with people, as previously noted.  The June 
2001 examiner in reporting that the veteran was close to his 
mother, son and sister, and socialized with people in his 
support group as well as neighbors, stated that it appeared 
that the veteran was not very isolative and was able to enjoy 
other human relationships.  He concluded by saying that it 
appeared that symptoms of the veteran's PTSD did not have a 
major impact on his social functioning.  Therefore, since the 
veteran has clearly demonstrated some ability to establish 
and maintain effective relationships with people, he does not 
satisfy the criteria for a 70 percent rating under the 
revised rating criteria, one of which is an inability to 
establish and maintain effective relationships with people.  

The June 2001 examiner also noted that the veteran's PTSD 
symptoms did not have a major impact on his industrial 
functioning.  This statement, together with the veteran's 
PTSD symptomatology and most recent GAF score of 60, clearly 
is not indicative of the occupational impairment with reduced 
reliability and flexibility required for the next higher 70 
percent rating under the revised criteria.  

The Board has not only considered the GAF assigned mostly 
recently, but the various other GAFs assigned during the 
pendency of this claim in assessing whether a higher 
evaluation is assignable under either version of the 
applicable criteria.  A GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th Edition, 1994) (DSM-IV).  In 
Carpenter v. Brown, 8 Vet. App. 240 (1995), the United States 
Court of Veterans Appeals (the United States Court of Appeals 
for Veterans Claims since March 1, 1999) (Court) recognized 
the importance of the GAF score and the interpretations of 
the score.  

In this case, the veteran was assigned a GAF of 70 on VA 
examination in December 1996; a GAF of 50 on VA examination 
in July 1998; and a GAF of 60 on VA examination in June 2001.  
According to the DSM-IV, scores between 61-70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy or theft within 
the household) but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Moreover, 
consistent with the most recent GAF assigned, the DSM-IV 
defines scores between 51 and 60 as reflecting overall 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g, few 
friends, conflicts with peers or co-workers).  While, the 
veteran also received a low score of 50 in 1998, and scores 
between 41 and 50 are indicative serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job), 
the Board points out that the record establishes none of the 
symptoms identified as representative of such a score.  
Rather, considering the symptoms reported in light of the 
GAFs assigned, the clear majority of the evidence indicates 
no more than overall moderate occupational and social 
impairment, consistent with the most recent examiner's 
assessment.  Thus, while an examiner's classification of the 
disease as "mild," "moderate," or "severe" is not 
determinative of the degree of disability (see 38 C.F.R. 
§ 4.10 (in effect prior to November 7, 1996)), it is in this 
case the most appropriate classification based on the 
veteran's symptomatology and entire history as laid out 
above.  However, even if the Board accepts the GAF of 50 
assigned in 1998 as indicative of the veteran's overall 
functioning at that time, such score, alone, certainly 
provides no basis for assignment of an evaluation higher than 
the 50 percent rating currently assigned.    

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of a schedular 
evaluation greater than the current 50 percent for PTSD, 
under either the former or revised applicable criteria.  As 
the criteria for at least the next higher, 70 percent, 
evaluation are not met, it logically follows that the 
criteria for the maximum 100 percent rating likewise are not 
met.

Additionally, the Board finds that there is no showing that 
the veteran's PTSD has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Put another way, the 50 percent rating assigned 
adequately compensates the veteran for the severity of his 
PTSD.  Hence, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Accordingly, the claim for an evaluation in excess of 50 
percent for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in this appeal  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A rating greater than 50 percent for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

